Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:

a reception circuitry configured to receive a knowledge graph including a set of structured data;

a knowledge graph embedding circuitry configured to convert the knowledge graph to an embeddings space, wherein the embeddings space includes a set of point coordinates representing the set of structured data in the embeddings space;

a training circuitry configured to train the embeddings space;

an inference circuitry configured to apply inference analysis on a set of candidate facts; and

a processing circuitry configured to:

calculate a respective overall surprise score for each of a plurality of candidate facts included in the set of candidate facts; and

select a candidate fact from the plurality of candidate facts as a surprising fact based on an overall surprise score of the candidate fact.

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A computing device comprising…” The Office interprets the term “device” to mean “system” or “apparatus”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

	receive a knowledge graph including a set of structured data

	convert the knowledge graph to an embeddings space, wherein the embeddings space includes a set of point coordinates representing the set of structured data in the embeddings space

	train the embeddings space

	apply inference analysis on a set of candidate facts

	calculate a respective overall surprise score for each of a plurality of candidate facts included in the set of candidate facts

	select a candidate fact from the plurality of candidate facts as a surprising fact based on an overall surprise score of the candidate fact

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A “circuitry”

	A “circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

[047] The system circuitry 604 may include any combination of hardware, software, firmware, APIs, and/or other circuitry. The system circuitry 604 may be implemented, for example, with one or more systems on a chip (SoC), application specific integrated circuits (ASIC), microprocessors, discrete analog and digital circuits, and other circuitry. The system circuitry 604 may implement any desired functionality of the SFGM tool. As just one example, the system circuitry 604 may include one or more instruction processor 618 and memory 620.

This “circuitry” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receive” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

This “receive” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A “circuitry”

	A “circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

[047] The system circuitry 604 may include any combination of hardware, software, firmware, APIs, and/or other circuitry. The system circuitry 604 may be implemented, for example, with one or more systems on a chip (SoC), application specific integrated circuits (ASIC), microprocessors, discrete analog and digital circuits, and other circuitry. The system circuitry 604 may implement any desired functionality of the SFGM tool. As just one example, the system circuitry 604 may include one or more instruction processor 618 and memory 620.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receive” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The computing device of claim 1, wherein each candidate fact included in the set of candidate facts is not included in the knowledge graph.

	Applicant’s Claim 2 merely teaches each candidate fact included in the set of candidate facts is not included in the knowledge graph. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The computing device of claim 1, wherein the processing circuitry is configured to calculate the respective overall surprise score for each of the plurality of candidate facts according to a product of a geometric score function and a surprise score function;

wherein a geometric score of the geometric score function is referenced to predict a truthfulness; and

wherein a surprise score of the surprise score function is referenced to predict a level of surprise.

	Applicant’s Claim 3 merely teaches a surprise score and a geometric score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The computing device of claim 3, wherein the processing circuitry is configured to:

calculate an average geometric score for all candidate facts including a subject h;

calculate an initial geometric score for the candidate fact including the subject h;

determine a divergence of the average geometric score from the geometric score for the candidate fact; and

assign the divergence as the surprise score to the candidate fact that reflects the divergence.

	Applicant’s Claim 4 merely teaches a geometric score and a divergence. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The computing device of claim 1, wherein the processing circuitry is configured to select the candidate fact as the surprising fact when the overall surprise score for the candidate fact is greater than a predetermined selection threshold.

	Applicant’s Claim 5 merely teaches selecting the candidate fact as the surprising fact. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The computing device of claim 1, wherein the processing circuitry is further configured to: withhold selection of a second candidate fact as a second surprising fact when the overall surprise score for the second candidate fact is less than a predetermined rejection threshold.

	Applicant’s Claim 6 merely teaches withholding selection of a second candidate fact as a second surprising fact. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The computing device of claim 1, wherein the processing circuitry is further configured to: insert the surprising fact into the knowledge graph.

	Applicant’s Claim 7 merely teaches inserting the surprising fact into the knowledge graph. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “8. A method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 that recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

receiving, by a reception circuitry, a knowledge graph including a set of structured data;

converting, by a knowledge graph embedding circuitry, the knowledge graph to an embeddings space, wherein the embeddings space includes a set of point coordinates representing the set of structured data in the embeddings space;

training, by a training circuitry, the embeddings space;

applying, by an inference circuitry, inference analysis on a set of candidate facts obtained from the trained embeddings space;

calculating, by a processing circuitry, a respective overall surprise score for each of a plurality of candidate facts included in the set of candidate facts; and

selecting, by the processing circuitry, a candidate fact from the plurality of candidate facts as a surprising fact based on an overall surprise score of the candidate fact.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A “circuitry”

	A “circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

[047] The system circuitry 604 may include any combination of hardware, software, firmware, APIs, and/or other circuitry. The system circuitry 604 may be implemented, for example, with one or more systems on a chip (SoC), application specific integrated circuits (ASIC), microprocessors, discrete analog and digital circuits, and other circuitry. The system circuitry 604 may implement any desired functionality of the SFGM tool. As just one example, the system circuitry 604 may include one or more instruction processor 618 and memory 620.

This “circuitry” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A “circuitry”

	A “circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

[047] The system circuitry 604 may include any combination of hardware, software, firmware, APIs, and/or other circuitry. The system circuitry 604 may be implemented, for example, with one or more systems on a chip (SoC), application specific integrated circuits (ASIC), microprocessors, discrete analog and digital circuits, and other circuitry. The system circuitry 604 may implement any desired functionality of the SFGM tool. As just one example, the system circuitry 604 may include one or more instruction processor 618 and memory 620.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The method of claim 8, wherein each candidate fact included in the set of candidate facts is not included in the knowledge graph.

	Applicant’s Claim 9 merely teaches each candidate fact included in the set of candidate facts is not included in the knowledge graph. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The method of claim 8, wherein calculating the respective overall surprise score for each of the plurality of candidate facts comprises calculating a product of a geometric score function and a surprise score function;

wherein a geometric score of the geometric score function is referenced to predict a truthfulness; and

wherein a surprise score of the surprise score function is referenced to predict a level of surprise.

	Applicant’s Claim 10 merely teaches a geometric score and a surprise score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The method of claim 10, wherein calculating a surprise score for the candidate fact including a subject h comprises:

calculating an average geometric score for all candidate facts including the subject h;

calculating an initial geometric score for the candidate fact;

determining a divergence of the average geometric score from the geometric score for the candidate fact; and

assigning the divergence as the surprise score to the candidate fact that reflects the divergence.

	Applicant’s Claim 11 merely teaches an average geometric score and a divergence of the average geometric score from the geometric score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 8, wherein selecting the candidate fact as the surprising fact comprises selecting the candidate fact as the surprising fact when the overall surprise score for the candidate fact is greater than a predetermined selection threshold.

	Applicant’s Claim 12 merely teaches selecting the candidate fact as the surprising fact. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The method of claim 8, further comprising: withholding, by the processing circuitry, selection of a second candidate fact as a second surprising fact when the overall surprise score for the second candidate fact is less than a predetermined rejection threshold.

	Applicant’s Claim 13 merely teaches withholding selection of a second candidate fact. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The method of claim 8, further comprising: inserting, by the processing circuitry, the surprising fact into the knowledge graph.

	Applicant’s Claim 14 merely teaches inserting the surprising fact into the knowledge graph. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computing device comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 that recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a processing circuitry; and

a non-transitory storage medium configured to store instructions that, when executed, causes the processing circuitry to:

receive a knowledge graph including a set of structured data;

convert the knowledge graph to an embeddings space, wherein the embeddings space includes a set of point coordinates representing the set of structured data in the embeddings space;

train the embeddings space;

apply inference analysis on a set of candidate facts obtained from the trained embeddings space;

calculate a respective overall surprise score for each of a plurality of candidate facts included in the set of candidate facts; and

select a candidate fact from the plurality of candidate facts as a surprising fact based on an overall surprise score of the candidate fact.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A “circuitry”
	(2) A “receive”

	A “circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

[047] The system circuitry 604 may include any combination of hardware, software, firmware, APIs, and/or other circuitry. The system circuitry 604 may be implemented, for example, with one or more systems on a chip (SoC), application specific integrated circuits (ASIC), microprocessors, discrete analog and digital circuits, and other circuitry. The system circuitry 604 may implement any desired functionality of the SFGM tool. As just one example, the system circuitry 604 may include one or more instruction processor 618 and memory 620.

This “circuitry” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receive” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receive” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A “circuitry” 
	(2) A “receive”

	A “circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

[047] The system circuitry 604 may include any combination of hardware, software, firmware, APIs, and/or other circuitry. The system circuitry 604 may be implemented, for example, with one or more systems on a chip (SoC), application specific integrated circuits (ASIC), microprocessors, discrete analog and digital circuits, and other circuitry. The system circuitry 604 may implement any desired functionality of the SFGM tool. As just one example, the system circuitry 604 may include one or more instruction processor 618 and memory 620.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receive” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The computing device of claim 15, wherein each candidate fact included in the set of candidate facts is not included in the knowledge graph.

	Applicant’s Claim 16 merely teaches candidate facts not included in the knowledge graph. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The computing device of claim 15, wherein the instructions, when executed, causes the processing circuitry to:

calculate the respective overall surprise score for each of the plurality of candidate facts according to a product of a geometric score function and a surprise score function;

wherein a geometric score of the geometric score function is referenced to predict a truthfulness; and

wherein a surprise score of the surprise score function is referenced to predict a level of surprise.

	Applicant’s Claim 17 merely teaches a surprise score and a geometric score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The computing device of claim 17, wherein the instructions, when executed, causes the processing circuitry to:

calculate an average geometric score for all candidate facts including a subject h;

calculate an initial geometric score for the candidate fact including the subject h;

determine a divergence of the average geometric score from the geometric score for the candidate fact; and

assign the divergence as the surprise score to the candidate fact that reflects the divergence.

	Applicant’s Claim 18 merely teaches a geometric score and a divergence. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The computer device of claim 15, wherein the instructions, when executed, causes the processing circuitry to select the candidate fact as the surprising fact when the overall surprise score for the candidate fact is greater than a predetermined selection threshold.

	Applicant’s Claim 19 merely teaches select the candidate fact as the surprising fact. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The computing device of claim 15, wherein the instructions, when executed, further causes the processing circuitry to:

withhold selection of a second candidate fact as a second surprising fact when the overall surprise score for the second candidate fact is less than a predetermined rejection threshold; and

insert the surprising fact into the knowledge graph.

	Applicant’s Claim 20 merely teaches withholding selection of a second candidate fact. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.







Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
01 JUL 2022